                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF VIRGINIA
                                          DANVILLE DIVISION


      UNITED STATES OF AMERICA
                                                             Criminal Action No. 4:18cr00011
      v.

      KEVIN L. TRENT, JR.


                                             NOTICE OF APPEAL


               Comes now the Defendant, Kevin L. Trent, Jr., by Counsel, pursuant to Rule

      4(b)(1)(A)(ii) of the Rules of Appellate Procedure and hereby gives NOTICE that he appeals

      to the United States Court of Appeals for the Fourth Circuit from the Order of this Court

      entered July 23, 2019, ECF No. 555, denying his Motion to Dismiss Counts 3, 7, 11, 13, and

      17, the United States having filed on August 21, 2019, a Notice of Appeal as to that same

      Order.

               Respectfully submitted this 22nd day of August, 2019,


                                                             KEVIN L. TRENT, JR.

                                                             By Counsel

                                                             /s/ Aaron L. Cook
                                                             Counsel for Mr. Trent

                                                             /s/ James C. Turk
                                                             Counsel for Mr. Trent




COOK ATTORNEYS, a professional corporation
71 Court Square, Suite B, Harrisonburg, Virginia 22801
(540) 564-9699; Fax (540) 564-9689; cook@cookattorneys.com
                                          CERTIFICATE OF SERVICE

              I hereby certify that on this 22nd day of August, 2019, I electronically filed the
      foregoing with the Clerk of Court using the CM/ECF System which will send notification of
      such filing to all parties.

                                                             /s/ Aaron L. Cook
                                                             Counsel for Mr. Trent




COOK ATTORNEYS, a professional corporation
71 Court Square, Suite B, Harrisonburg, Virginia 22801
(540) 564-9699; Fax (540) 564-9689; cook@cookattorneys.com
